Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 15, 2019

The Court of Appeals hereby passes the following order:

A19D0345. TIM SUNDY v. FRIENDSHIP PAVILION ACQUISITION
    COMPANY, LLC.

      This case began as a dispossessory proceeding in magistrate court. After
defendant Mediterranean Dining Group, Inc. asserted a counterclaim for damages, the
action was transferred to the superior court. At some point, Tim Sundy and David
Sundy were added as defendants.1 On December 3, 2018, the superior court issued
a “Final Judgment” awarding the plaintiff $394,617.47 in unpaid lease obligations
and interest against all three defendants. On January 2, 2019, defendant Tim Sundy,
proceeding pro se, filed this application for discretionary appeal, seeking appellate
review of the December 3 order.2 We lack jurisdiction.
      An application for discretionary review generally may be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. Radio Sandy Springs, Inc. v. Allen Road Joint
Venture, 311 Ga. App. 334, 335 (715 SE2d 752) (2011). Under OCGA § 44-7-56,


      1
         It appears that additional counterclaim defendants also were added to this
action before entry of the order on appeal in this application. The status of those
parties is unclear on the current record.
      2
         Tim Sundy initially filed this application in the Supreme Court, which
transferred the matter to this Court. As the only defendant who signed the
application, Tim Sundy is the sole applicant because, as a non-attorney, he may not
file an appeal on behalf of other parties. See Aniebue v. Jaguar Credit Corp., 308 Ga.
App. 1, 1, n. 1 (708 SE2d 4) (2011).
appeals in dispossessory actions must be filed within 7 days of the date the judgment
was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523 (521 SE2d
456) (1999). Pretermitting whether the December 3 order is a final order that
disposed of all pending issues in this case, Tim Sundy’s application is untimely, as
it was filed 30 days after entry of the superior court order he seeks to appeal.
      Consequently, this untimely application for discretionary review is hereby
DISMISSED for lack of jurisdiction.3

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/15/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      3
         To the extent that Tim Sundy also seeks permission to appeal a “Case
Disposition Form” entered on December 6, 2018, or any prior orders entered in this
action, his application likewise is untimely, pretermitting whether an appeal otherwise
would lie from any such filings. See OCGA § 44-7-56; Radio Sandy Springs, Inc.,
311 Ga. App. at 335-336.